Citation Nr: 0332307	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  99-22 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for internal 
derangement, right knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a compensable evaluation for shrapnel 
wound scars of the right and left legs.

3.  Entitlement to a compensable evaluation for intestinal 
obstruction, residuals of an appendectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO), which, in pertinent part, denied entitlement to 
increased evaluations for a right knee condition, shrapnel 
wound scars of the left and right legs, and intestinal 
obstruction, residuals of an appendectomy.

The case was previously before the Board in February 2001, at 
which time it was Remanded to obtain additional evidence and 
to afford due process.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issues on appeal. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  A right knee disability is objectively manifested by 
subjective complaints of pain with gait and posture described 
as normal and no muscle abnormalities, some swelling in the 
right knee joint, without tenderness or redness, and motion 
in the right knee ranging from zero degrees in extension to 
120 degrees in flexion, with pain at the extreme range of 
your flexion and no objective evidence of ligament or 
cartilage damage in the knee.

3.  Residual shrapnel wounds of the right and left legs 
measured from 0.5 centimeters by 0.5 centimeters to 1.5 
centimeters by 0.5 centimeters and are non-tender on 
palpation and with a normal texture and without resulting 
functional limitation, without ulcerations, adhesions, 
breakdowns of the skin or inflammation, edema or keloid 
formation.

4.  Service connected intestinal obstruction, residuals of an 
appendectomy are essentially asymptomatic.


CONCLUSIONS OF LAW

1.  The schedular criteria for rating greater than 10 percent 
for internal derangement of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Codes 5257, 5260-5261 (2003).  

2.  The schedular criteria for a compensable evaluation for 
scars of the residual shrapnel wounds of the right and left 
leg have not been met.  38 U.S.C.A. § 1155, 5102, 5103, 
5103A, 5107(a) (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.48, 4.118, Diagnostic Code 7804 (prior to 
and from August 30, 2002).

3.  The schedular criteria for a compensable rating for 
intestinal obstruction, residuals of an appendectomy have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
Diagnostic Code 7301 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) (VCAA).  This legislation provides among other things 
for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 38 C.F.R. 
§ 3.159, promulgated pursuant to the enabling statute.  The 
Board notes that that while this law was enacted during the 
pendency of this appeal as reflected by correspondence in 
August 2001 and the Supplemental Statement of the Case of 
February 2003, it was considered by the RO.  Thus, there is 
no prejudice to the veteran in proceeding with this appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claim(s); thus, the VA's 
notification requirements have been satisfied.  

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claim.  

Satisfactory efforts have been made to ensure that all 
relevant evidence has been associated with the claims file; 
there are multiple VA examinations, treatment records, and 
clinical medical records in the file.  The veteran has been 
offered an opportunity to submit additional evidence in 
support of his claim.  In short, the Board concludes that the 
duty to assist has been satisfied, as well as the duty to 
notify the veteran of the evidence needed to substantiate his 
claim.  

The appeal pertains to increased evaluations and, in that 
context, the duty to assist has not changed and still falls 
squarely on the VA, to include affording hearings, obtaining 
identified evidence, government records, affording 
examinations, where appropriate and etc. where such would be 
helpful, relevant and necessary for a full and fair 
adjudication of his claim.  Satisfactory efforts have been 
made in these regards, and the veteran has been offered an 
opportunity to submit additional evidence in support of the 
claim.  

In the context of an increased rating, the subject of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant", 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), is of 
questionable relevance in light of VA's long-standing duty to 
assist with respect to this type of claim and the VA's 
particular efforts in regards to the veteran's claim versus 
any tacit obligation of the veteran.  Under the circumstances 
of this case, where there has been substantial compliance 
with the VCAA, additional development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that given the 
completeness of the present record which shows substantial 
compliance with the notice/assistance provisions of the new 
legislation, the Board finds no prejudice to the veteran by 
proceeding with appellate review.  See Bernard. 

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

It bears emphasis that the primary concern in a claim for an 
increased evaluation is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  In Francisco, the 
Court stated that although a rating specialist was directed 
to review the recorded history of a disability in order to 
make an accurate evaluation, the regulations did not give 
past medical reports precedence over current findings.  
Francisco, 7 Vet. App. at 58.  Although the veteran has 
pointed to old medical records as reflective of the severity 
of his disablements, for purposes of application of the 
schedular criteria, the Board assigns the greater weight of 
probative value to the more current treatment and examination 
records.  The recent examinations are also relevant and 
adequate.  See Powell v. West, 13 Vet. App. 31 (1999).  

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disability at issue.




Internal derangement, right knee

The veteran complained of right knee and leg pain in December 
1997 and in February 2001.  He was diagnosed with prepatellar 
bursitis in the right knee.  

The veteran was afforded a VA knee examination in September 
2002.  The examiner reviewed the claims file in conjunction 
with the examination.  The examination report also provides a 
history of the service connected right knee condition as well 
as complaints and treatment related thereto.  On examination 
the veteran's gait and posture were described as normal and 
no loss of muscle tissue was found in the legs, and no 
abnormalities were found or described regarding the muscles 
in the legs.  The examiner did note some swelling in the 
right knee joint, but found no tenderness or redness in the 
joint.  The motion in the right knee ranged from zero degrees 
in extension to 120 degrees in flexion, with pain at the 
extreme range of your flexion.  The examiner found no 
evidence of ligament or cartilage damage in the knee (with 
Drawer's test and McMurray's test described as within normal 
limits).  Moreover, the examiner noted that the right knee 
joint was not ankylosed (or frozen in place) and had not been 
replaced by a prosthesis.  X-ray images reviewed in 
conjunction with the examination revealed mild degenerative 
changes in the joint and, based upon a review of all of the 
medical evidence in the claims file, the reported history, 
physical examination of the right knee, and review of x-ray 
reports, the examiner noted that the right knee condition had 
progressed to include mild degenerative changes.  However, 
the examiner also specifically opined that those degenerative 
changes were the result of the normal aging process and were 
not due to the injury sustained to the right knee during 
service.

Knee disabilities are generally evaluated under 38 C.F.R. 
§4.71a, Diagnostic Codes 5256-5261.  When a knee disability 
is rated under one of these diagnostic codes, a separate 
compensable evaluation may be available, under Diagnostic 
Codes 5003 or 5010, if there is medical evidence of arthritis 
and that condition is related to service or a service 
connected disability.  

A knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved.  When there is 
some limitation of motion, but which would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Codes 5003 (degenerative arthritis), 5010 (traumatic 
arthritis).

When there is limitation of motion demonstrated, such as is 
produced by arthritis, evaluation is pursuant to Diagnostic 
Codes 5260 or 5261.  Where there is limitation of leg flexion 
to 15 degrees, a 30 percent evaluation would be warranted.  
Where the limitation is to 30 degrees, a 20 percent 
evaluation is warranted.  A 10 percent evaluation is 
warranted where leg flexion is limited to 45 degrees.  Where 
limitation is at 60 degrees or more a noncompensable 
evaluation is applicable.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Where there is limitation of leg extension to 45 degrees, a 
50 percent evaluation would be warranted.  Where the 
limitation is to 30 degrees, a 40 percent evaluation is 
warranted.  Where extension is to 20 degrees, a 30 percent 
evaluation applies.  A 20 percent evaluation applies to leg 
extension to 15 degrees.  A 10 percent evaluation is 
warranted where extension is limited to 10 degrees.  Where 
limitation is 5 degrees or less, a noncompensable evaluation 
is applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The evidence available for review does not demonstrate that 
the right knee disability includes any of the characteristics 
encompassed by a 20 percent or greater disability evaluation.  
Moreover, the degenerative changes noted on x-ray images in 
the right knee joint are shown by the medical evidence to be 
the result of the natural aging process and not the service 
connected condition and, hence, do not support an increased 
disability evaluation for the service connected right knee 
condition.

In the evaluation of service connected musculoskeletal 
disabilities, any disability evaluation must adequately 
portray the extent of functional loss due to pain on use or 
during flare-ups.  The criteria governing functional loss due 
to pain on use or during flare-ups have been considered, and 
there is no evidence to warrant any additional disability 
evaluation of the service connected right knee condition 
based on such criteria.  Finally, there has been no evidence 
submitted to show that this disability is unusually 
impairing, requires frequent periods of hospitalization, or 
causes unusual interference with work other than that 
contemplated within the schedular disability evaluation 
standards, so as to warrant an extraschedular evaluation.

Therefore, based upon a careful review of the claim and all 
evidence, the Board concludes that the preponderance of the 
evidence is against a rating higher than the 10 percent 
disability evaluation currently assigned.  

Scars of the right and left legs

After a comprehensive review of the record, the Board is of 
the opinion that the medical history of this disability for 
the pertinent period is fairly summarized by the VA medical 
opinion memorandum dated in September 2002.

The veteran was afforded a VA examination in September 2002.  
The claims file was reviewed in conjunction with the 
examination.  That report also provided a history of the in 
service shrapnel wounds as complaints and treatment related 
thereto.  On examination, gait and posture were described as 
normal and no loss of muscle tissue was found in the legs, 
and no abnormalities were found or described regarding the 
muscles in the legs.  The examiner noted the scars on the 
legs measured from 0.5 centimeters by 0.5 centimeters to 1.5 
centimeters by 0.5 centimeters.  The examiner reported that 
the scars have no elevated surfaces, and are not tender, 
adherent, ulcerated, keloid, hypopigmented, abnormal in 
texture, or disfiguring.  The examiner also noted that the 
scars do not result in any limitation of ability to function.  
Recent treatment records do not reflect complaints or 
treatment for scars.

The veteran's scar is evaluated under the rating code for 
other scars, which are rated according to the limitation of 
function of the part affected.  38 C.F.R. § 4.118, Code 7805.  
In addition, scars that are superficial, poorly nourished 
with repeated ulceration, or that are tender or painful on 
objective demonstration warrant a 10 percent evaluation.  38 
C.F.R. § 4.118, Codes 7803, 7804.  These codes do not provide 
for a zero percent evaluation, but a zero percent evaluation 
is assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

During the pendency of this appeal, VA issued new regulations 
for evaluating scars, effective from August 30, 2002, but the 
most pertinent criteria, i.e. rating the disability according 
to the limitation of function of the part affected, did not 
change.  Moreover, the RO considered the veteran's disability 
pursuant to the revised criteria.  Accordingly, there is no 
prejudice in proceeding with adjudication of the claim.  See 
Bernard, supra. 

Also under the new Diagnostic Code 7802, for scars, other 
than head, face, or neck, that are superficial and that do 
not cause limited motion, a 10 percent rating is designated 
where the affected area or areas is of 144 square inches (929 
sq. cm.) or greater.  Note (1): Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.  

The evidence of record does not establish that the shrapnel 
wound scars on the veteran's right and left legs include any 
of the characteristics contemplated by a compensable 
disability evaluation under the old rating criteria.  
Moreover, although the laws and regulations governing the 
evaluation of scars have changed effective from August 30, 
2002, the evidence of record does not show that the scars are 
unstable, painful, or encompass an area greater than 6 square 
inches (39 sq. cm.), or areas is of 144 square inches (929 
sq. cm.) or greater and hence does not support a conclusion 
that the scars are compensable under the new criteria used to 
assign disability evaluations for service connected scars.  
Therefore, the preponderance of the evidence is against a 
compensable evaluation.

Evaluation of the veteran's condition under other Diagnostic 
Codes would not be more beneficial to the veteran in the 
absence of such symptomatology demonstrating pertinent 
pathology or a more debilitating condition thereunder.  


Intestinal obstruction, residuals of an appendectomy

After a comprehensive review of the record, the Board is of 
the opinion that the medical history of this disability for 
the pertinent period is fairly summarized by the VA medical 
opinion memorandum dated in September 2002.

The veteran was afforded a VA examination in September 2002.  
The record was reviewed.  That report also provides a history 
of the in service appendectomy and the intestinal adhesions 
resulting therefrom, as well as complaints regarding that 
condition.  The examiner also noted and detailed the 
significant history of gastrointestinal complaints and 
treatment which are unrelated to the in service appendectomy 
and its residuals, including medical treatment for 
gastrointestinal reflux disease and esophagitis a surgical 
fundoplication to treat upper gastrointestinal ailments.  The 
examiner noted that the veteran reported no weight changes as 
a result of your service connected condition, and that he had 
no nausea, vomiting, or stomach pain on the date of 
examination.  The examiner also relayed the report that the 
service connected condition does not currently result in 
hemoptysis (coughing or spitting up of blood) or melena 
(black, tarry stools stained with blood).  On examination the 
examiner noted a laparotomy scar on the abdomen measuring 16 
centimeters by 0.5. centimeters and some tenderness over your 
upper abdomen.  However, there was no ascites or liver 
enlargement on the date of examination, and bowel sounds were 
described as normal.  As a result of the examiner's review of 
the claims file and examination, the examiner determined that 
service connected intestinal adhesions residual of 
appendectomy were unchanged.  Moreover, although the examiner 
noted that the possibility of the existence of intestinal 
adhesions related to in service appendectomy can not be ruled 
out, the veteran had no significant symptoms related to the 
appendectomy on the date of the examination.

Ratings governing the digestive system provide that 
evaluations under Diagnostic Codes 7301 to 7329, inclusive, 
7331, 7342, and 7345 to 7348 inclusive will not be combined 
with each other.  38 C.F.R. § 4.114.  A single evaluation 
will be assigned under the Diagnostic Code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  Id.

Rating by analogy is appropriate where an unlisted condition 
is encountered, with evaluation rendered in accordance with 
the criteria for a listed closely related condition which 
approximates the anatomical localization, symptomatology and 
functional impairment.  38 C.F.R. §§ 4.20, 4.27; see also 
Lendenmann v. Principi, 2 Vet. App. 345 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).   

Peritoneal adhesions are evaluated on the basis of partial 
obstruction shown by x-ray, episodes of colic distention, 
nausea or vomiting, severe peritonitis, ruptured appendix, 
following perforated ulcer, or operation with drainage; 
partial obstruction manifested by delayed motility of barium 
meal and less frequent and less prolonged episodes of pain; 
and pulling pain on attempting work or aggravated by 
movements of the body; episodes of colic pain, nausea, 
constipation (perhaps alternating with diarrhea), or 
abdominal distention.  A note following the rating criteria 
for peritoneal adhesions states that ratings for adhesions 
will be considered when there is a history of operative or 
other traumatic or infectious (intraabdominal) process, and 
at least two of the following: disturbance of motility, 
actual partial obstruction, reflex disturbances, presence of 
pain.  38 C.F.R. § 4.114, Diagnostic Code 7301.

A noncompensable (zero percent) disability evaluation is 
assigned for intestinal adhesions unless they can be 
characterized as moderate and result in pulling pain on 
attempting work or are aggravated by movements of the body, 
or result in occasional episodes of colic pain, nausea, 
constipation (perhaps alternating with diarrhea) or abdominal 
distension.  The evidence of record does not support a 
conclusion that the intestinal obstruction residuals of the 
in service appendectomy result in any of the symptoms 
characteristic of a moderate intestinal adhesion disability 
listed in the criteria we use to evaluate such conditions.  
Finally, there has been no evidence submitted to show that 
this disability is unusually impairing, requires frequent 
periods of hospitalization, or causes unusual interference 
with work other than that contemplated within the schedular 
disability evaluation standards, so as to warrant an 
extraschedular evaluation. 

Evaluation of the veteran's condition under other Diagnostic 
Codes would not be more beneficial to the veteran in the 
absence of such symptomatology demonstrating pertinent 
pathology or a more debilitating condition thereunder.  

Conclusion

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

There is no competent evidence of record which indicates that 
the veteran's disabilities have caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 




ORDER

Entitlement to increased evaluation for internal derangement, 
right knee is denied. 

Entitlement to increased evaluation for scars of the right 
and left legs is denied. 

Entitlement to increased evaluation for intestinal 
obstruction, residuals of an appendectomy is denied. 



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



